Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Application 16/387,936
Co-pending application 15/850,040 P
A system for determining an energy requirement of a vehicle for a journey, the system adapted to:  .
5obtain journey data relating to the journey;
obtain vehicle data associated with the vehicle; 
and the system comprising: 
a predictor mechanism to predict, using an energy prediction algorithm, a 10vehicle energy requirement for the journey from the journey data and vehicle data; 
an updater mechanism configured to adjust the energy prediction algorithm for the vehicle by: 
determining for each of a number of historical journeys undertaken 15by the vehicle, an error between an actual vehicle energy usage for the historical journey and a predicted energy usage derived using the energy prediction algorithm for the historical journey from historical journey data and historical vehicle data, each historical journey of the number of historical journeys being associated with a respective error of a set of errors; 
determining an aggregate error from the set of 20errors; and 
adjusting the energy prediction algorithm to reduce the aggregate error.
A system for determining a prediction of an energy requirement of a vehicle for a vehicle journey, the system comprising: 
obtain journey data relating to the vehicle journey; 
obtain vehicle data associated with the vehicle; 
predictor mechanism configured to predict, using an energy prediction algorithm, a vehicle energy requirement for the vehicle journey from the journey data, the vehicle data 
the system comprising an updater mechanism configured to adjust the energy prediction algorithm for the vehicle by: 
determining for each of a number of historical journeys undertaken by the vehicle, an error between an actual vehicle energy usage for the historical journey and a predicted energy usage derived using the energy prediction algorithm for the historical journey from historical journey data, historical vehicle data, each 2 of 16Appl. No. 15/850,040 Docket No. P542.US(CIP) Reply to Office Action of August 13, 2020 historical journey of the of the number of historical journeys being associated with a respective error of a set of errors;
determining an aggregate error from the set of errors; and 
adjusting the energy prediction algorithm by an adjustment based on determination of a reduction of the aggregate error by applying the adjustment. 

2. A system according to claim 1 wherein the predictor mechanism is configured to predict a vehicle energy requirement for the journey by: determining multiple factors for the journey, each factor derived from one or more of the journey data, vehicle data and non-vehicle data; applying a weighting to each factor; and applying the weighted factors in the energy prediction algorithm to derive the predicted vehicle energy requirement for the journey.
3. A system according to claim 1 wherein for each historical journey the updater is arranged to derive a predicted energy usage using the energy prediction algorithm by: retrieving and/or determining values for multiple factors for the historical 5journey, the factors being derived from journey data associated with the historical journey and/or vehicle data associated with the historical journey; applying a weighting to each factor; applying the weighted factors in the energy prediction algorithm to derive the predicted vehicle energy requirement for the historical journey; and  10in which the updater is further arranged to apply an adjustment to a weighting for one of the factors to reduce the aggregate error, the adjustment being applied to the corresponding factor for each of the historical journeys.
1. wherein for each historical journey the updater is arranged to derive a predicted energy usage using the energy prediction algorithm by: retrieving and/or determining values for multiple factors for the historical journey, the factors being derived from one or more of: journey data associated with the historical journey, vehicle data associated with the historical journey, and non-vehicle data associated with the historical journey; applying a weighting to each factor; applying the weighted factors in the energy prediction algorithm to derive the predicted vehicle energy requirement for the historical journey; and in which the updater is further arranged to apply an adjustment to a weighting for one of the factors based on determination of a reduction of the aggregate error by applying the adjustment, the adjustment being applied to the corresponding factor for each of the historical journeys.
4. A system according to claim 3, wherein the system is arranged to store in 15a memory store processed journey data and/or processed vehicle data; derived from the journey data and/or vehicle data; and factors used by the predictor mechanism to predict a vehicle energy requirement for the journey.
4.  A system according to claim 1, wherein the system is arranged to store in a memory store one or more of: 3 of 16Appl. No. 15/850,040 Docket No. P542.US(CIP) Reply to Office Action of August 13, 2020 journey data; vehicle data; non-vehicle data; data derived from one or more of the journey data, vehicle data and non-vehicle data; and factors used by the predictor mechanism to predict a vehicle energy requirement for the vehicle journey.
5. A system according to claim 1, adapted to retrieve energy-on-board data from 20the vehicle.
5.  A system according to claim 1 adapted to retrieve energy on board data from the vehicle.
6. A system according to claim 5, wherein the system is adapted to use the energy-on-board data to determine the actual vehicle energy usage for the historical journey undertaken by the vehicle.
6. A system according to claim 5 wherein the system is adapted to use the energy on board data to determine the actual vehicle energy usage for the historical journey undertaken by the vehicle.
7. A system according to claim 5, wherein the system is adapted to use the energy-on-board data and a prediction of the vehicle energy required for the journey from the predictor mechanism to provide an output indicative of whether the journey can be made by the vehicle with the current energy on board the vehicle.
7. A system according to claim 5 wherein the system is adapted to use the energy on board data and a prediction of the vehicle energy required for the journey from the predictor mechanism to provide an output indicative of whether the journey can be made by the vehicle with the current energy on board the vehicle.
8. A system according to claim 5, comprising a vehicle device arranged to be carried by the vehicle, the vehicle device arranged to receive energy on board dataP542.US(CIP)- 27 - and vehicle data from the vehicle and transmit the received energy-on-board data and/or vehicle data to a predictor system that comprises the predictor mechanism and updater mechanism.
8. A system according to claim wherein the vehicle device is arranged to receive energy on board data and the vehicle data from the vehicle and wirelessly transmit, via the one or more communication networks, the received energy on board data and the vehicle data to -a the predictor system located remote to the vehicle. 
9. A system according to claim 1, wherein the predictor mechanism is adapted to include a safety margin within the predicted vehicle energy requirement for the journey, and in which the updater acts to adjust the size of the safety margin according to the sizes of the individual errors of the historical journeys.
9. A system according to claim 1 wherein the predictor mechanism is adapted to include a safety margin within the predicted vehicle energy requirement for the journey, and in which the updater acts to adjust the a size of the safety margin according to the sizes of the individual errors of the historical journeys.
16. A computer implemented method for determining energy requirement of a vehicle for a journey, the method comprising: obtaining journey data and obtaining vehicle data associated with the vehicle; predicting using a predictor mechanism with an energy prediction algorithm, a vehicle energy requirement for the journey from the journey data and vehicle data;  30adjusting the energy prediction algorithm for the vehicle by: determining for each of a number of historical journeys undertaken by the vehicle, an error between an actual vehicle energy usage for the historical journey and a predicted energy usageP542.US(CIP)- 29 - derived using the energy prediction algorithm for the historical journey from historical journey data and historical vehicle data , each historical journey of the number of historical journeys being associated with a respective error of a set of errors;  5determining an aggregate error from the set of errors; and adjusting the energy prediction algorithm to reduce the aggregate error.
1.    A system for determining a prediction of an energy requirement of a vehicle for a vehicle journey, the system comprising: 
obtain journey data relating to the vehicle journey; 
obtain vehicle data associated with the vehicle; 
predictor mechanism configured to predict, using an energy prediction algorithm, a vehicle energy requirement for the vehicle journey from the journey data, the vehicle data 
the system comprising an updater mechanism configured to adjust the energy prediction algorithm for the vehicle by: 
determining for each of a number of historical journeys undertaken by the vehicle, an error between an actual vehicle energy usage for the historical journey and a predicted energy usage derived using the energy prediction algorithm for the historical journey from historical journey data, historical vehicle data, each 2 of 16Appl. No. 15/850,040 Docket No. P542.US(CIP) Reply to Office Action of August 13, 2020 historical journey of the of the number of historical journeys being associated with a respective error of a set of errors;
determining an aggregate error from the set of errors; and 
adjusting the energy prediction algorithm by an adjustment based on determination of a reduction of the aggregate error by applying the adjustment.


Claims 1-12, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 15/850,040 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each limitation of the claims 1-12 and 16 in the present application is encompassed in the claims 1-9 of copending Application No. 15/850,040 or is an obvious variation
Appropriate action is required.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



	 Claims 1 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	The claim recites a mathematical formula or an algorithm that is used to predict the energy usage. More specifically, the determining for each of a number of historical journeys undertaken by the vehicle, an error between the actual vehicle .., and determining an aggregate error are both an integral part of the algorithm. The prediction mechanism and updater mechanism are both generic placeholder for the prediction and updating step done by said algorithm. Thus, the claim recites a mathematical concept. The combination of additional elements in the claim (obtaining data, determining each number of journeys, determining an aggregate error and adjusting the energy prediction algorithm) is recited at a high level of generality, and amounts to mere data gathering for use in the prediction and updating steps used by the algorithm, which is a form of insignificant extra solution activity.  Furthermore, the additional elements of adjusting the energy prediction algorithm is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do no impose any meaningful limits on practicing the abstract idea.
The claim is directed to the abstract idea.
	Regarding claims 2-12, recites similar limitations as claims 1 and 16 such as
Obtaining, retrieving, updating, determining. As explained above, these are considered extra solution activities. Thus claims 1-12 and 16 are not patent eligible. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: a predictor mechanism is modified by “using an energy prediction algorithm”. Furthermore, the updater mechanism is modified by the structured algorithm used to adjust the energy algorithm in claim 1, first journey data comparator in claim 10, a second journey data comparator in claim 11, a third journey data comparator in claim 12. Furthermore, receiver to determine .. an energy requirement, means to send a journey instructions, and means to determine .. an energy requirement in claim 13.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 11 and 13 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim limitation “first journey data comparator” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification states the claimed function of comparing the predicted energy usage with the actual energy stored in a memory by “filtering.” There is no disclosure of any particular structure, either explicitly or inherently, to perform the noise removal. The use of the term “filtering” is not adequate structure for performing the noise removal because it does not describe a particular structure for performing the function. As would be recognized by those of ordinary skill in the art, the term “filtering” refers to removing certain unwanted features of a signal and can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which filter structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Similarly with the second and third journey data comparators. 
Claim 13 is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim limitation “receiver to receive the journey request from the user” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification states the claimed function of receiving the data journey request from a user. There is no disclosure of any particular structure, either explicitly or inherently, to perform the receiving step. The use of the term “receiver” is not adequate structure for performing the receiving step because it does not describe a particular structure for performing the function. As would be recognized by those of ordinary skill in the art, the term “receiver” refers to obtain or collect information or signal and can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which filter structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Similarly with the second and third journey data comparators. The Claim limitations ““means to determine .. an energy requirement, means to send a journey instructions”.” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification states the claimed function of determining journey energy requirement. There is no disclosure of any particular structure, either explicitly or inherently, to perform the determination step. The use of the term “means” is not adequate structure for performing the receiving step because it does not describe a particular structure for performing the function. As would be recognized by those of ordinary skill in the art, the term “receiver” refers to obtain or collect information or signal and can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which filter structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Similarly with the second and third journey data comparators.

Applicant may: (a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; (b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or (c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)). If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: (a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. More specifically, the phrase “an energy requirement for the vehicle to undertake the journey subject of the journey request comprises the system of claim 1” is unclear.  It is unclear what limitations from claim 1 are included in claim 13. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 11 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As described above, the disclosure does not provide adequate structure to perform the claimed function of comparing and means for receiving and sending. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Claims 14-15 are rejected under 35 USC §112 for their dependency on claim 13.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yasushi (2013/0179,062) in view of Kandula (2016/0123752).

	Regarding claim 1, Yasushi discloses a system (abstract, “apparatus 101”) for determining an energy requirement of a vehicle for a journey (see at least abstract, “ estimate based on a consumed emerging estimating equation, energy consumption and a  travelable distance for travel through the travel interval”), the system adapted to: 	
obtain journey data relating to the journey (FIG. 2, S201 “acquire information related to road”);  
	5obtain vehicle data associated with the vehicle (FIG. 2, S202 “acquire information related to speed of moving body”), 
	the system comprising a predictor mechanism (FIG. 1, “estimating unit”) to predict, using an energy prediction algorithm (¶0033, “energy consumption equation”), a vehicle energy requirement for the journey (¶0033, “estimating energy consumption for the moving body”) from the journey data (¶0033, “road gradient”) and vehicle 10data (¶0033, “speed and acceleration of the moving body”),
	the system comprising an updater mechanism (FIG. 1, “104, correcting unit”) configured to adjust the energy prediction algorithm for the vehicle (¶0033, fourth information i.e. road gradient is added to the consumed energy estimating equation) by: 
	determining an error between an actual vehicle energy usage for the historical journey and a predicted energy usage derived using the energy prediction algorithm (¶0156, error between estimated fuel consumption and actual fuel consumption..”) 
, and adjusting the energy prediction algorithm to reduce the error (see at least paragraph [0084], The correcting unit 104 may compare the past travel history and the current travel state for a travel interval to correct information related to the moving body, if the past travel history and the current travel state are different from each other. The correction of the information related to the moving body by the correcting unit 104 enables the current information related to the moving body to be reflected on the consumed energy estimating equations each time the moving body travels through a travel interval or a given range. ¶0156, “estimates fuel consumption with consideration of the road gradient, i.e., the fourth information, to improve estimation accuracy.”).
	While Yasushi discloses information related to travel history however does not explicitly disclose number or journeys. Furthermore, Yasushi does not explicitly disclose determining for each of a number of historical journeys undertaken by the 15vehicle  an error, each journey of the of the number of journeys being associated with a respective error of a set of errors, determine an aggregate error from the set of errors. 
	Kandula in the same field of endeavor, determining for each of a number of journeys undertaken by the 15vehicle  an error (¶0080, “Per trip, the error in estimating and predicting fuel usage was measured”), each journey of the of the number of journeys being associated with a respective error of a set of errors (¶0080, “Per trip, the error in estimating and predicting fuel usage was measured”, ), determine an aggregate error from the set of errors (¶0087, “For each vehicle, the average error was computed over all non-overlapping contiguous traces of a given duration. The error bars 1302 show the minimum and maximum and their quartiles for estimation error values across drivers” and FIG. 13). 
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the travel distance estimating apparatus as disclosed by Yasushi by incorporating the estimation and predicting of fuel use based on multiple of trips for the purpose of more accurately estimating the energy usage prior to taking trips for different vehicle road conditions.
	Regarding claim 2, Yasushi discloses wherein the predictor mechanism (FIG. 1, “estimating unit”) is configured to predict a vehicle energy requirement for the journey (¶0033, “estimating energy consumption of the moving body in a travel interval”) by:  25determining multiple factors for the journey, each factor derived from one or more of the journey data or vehicle data (¶0033, “a polynomial of first information, second information, and third information associated with different factors”); applying a weighting to each factor; and applying the weighted factors in the energy prediction algorithm to derive the predicted vehicle energy requirement for the journey (¶0033, “the consumed energy estimating equation is a polynomial of first information, second information, and third information associated with different factors increasing and decreasing energy consumption. If a road gradient is known, fourth information is further added to the consumed energy estimating equation”).  
	Regarding claim 3, Yasushi discloses wherein for each historical journey the updater is arranged to derive a predicted energy usage using the energy prediction algorithm (¶0033, “The consumed energy estimating equation refers to an equation for estimating energy consumption of the moving body in a travel interval”) by: retrieving and/or determining values for multiple factors for the historical 5journey, the factors being derived from the journey data associated with the historical journey and/or vehicle data associated with the historical journey (¶0033, “the consumed energy estimating equation is a polynomial of first information, second information, and third information associated with different factors increasing and decreasing energy consumption. If a road gradient is known, fourth information is further added to the consumed energy estimating equation”. ¶0083, “The information related to the moving body is information concerning a factor that causes a change in the amount of energy consumed or recovered due to travel of the moving body… information related to travel by the moving body such as the surface condition of a road and information related to speed changes with respect to speeds indicated in the past travel history.”); applying a weighting to each factor; and applying the weighted factors in the energy prediction algorithm to derive the 10predicted vehicle energy requirement for the historical journey (¶0082, “corrects based on the actual energy consumption acquired by the variable acquiring unit 102, information related to the moving body and used as a variable of a consumed energy estimating equation”); and in which the updater is further arranged to apply an adjustment to a weighting for one of the factors to reduce the aggregate error, the adjustment being applied to the corresponding factor for each of the historical journeys (¶0084, “The correcting unit 104 may compare the past travel history and the current travel state for a travel interval to correct information related to the moving body, if the past travel history and the current travel state are different from each other. The correction of the information related to the moving body by the correcting unit 104 enables the current information related to the moving body to be reflected on the consumed energy estimating equations each time the moving body travels through a travel interval or a given range.”)  
	Regarding claim 4, Yasushi discloses wherein the system is arranged to store in a memory store processed vehicle data derived from the journey data and/or vehicle data, and factors used by the predictor mechanism to predict a vehicle energy requirement for 20the journey (¶0053, FIG. 1, storage 105, abstract, “ A storage unit (105) stores information related to roads associated with a travel history of the moving body”).  
	Regarding claim 5, Yasushi discloses adapted to retrieve energy on board data from the vehicle (see at least paragraph [0080]).  
	Regarding claim 256, Yasushi discloses wherein the system is adapted to use the energy on board data to determine the actual vehicle energy usage for the historical journey undertaken by the vehicle (¶0080)  
	Regarding claim 7, Kandula further teaches wherein the system is adapted to use the 30energy on board data and a prediction of the vehicle energy required for the journey from the predictor mechanism to provide an output indicative of whether the journey can be made by the vehicle with the current energy on board the vehicle (¶0030, “ fuel usage estimations may be determined based on sensor readings taken during a trip.. sensor measurements can be correlated, an on-board diagnostics (OBD) device.. Such information, collected for multiple drivers over time, may provide a data set that may be used for predicting and/or estimating fuel usage by other drivers and/or for other trips.”).  
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the travel distance estimating apparatus as disclosed by Yasushi by incorporating the estimation and predicting of fuel use based on multiple of trips for the purpose of more accurately estimating the energy usage prior to taking trips for different vehicle road conditions.
	Regarding claim 8, Kandula further teaches the vehicle device arranged to receive energy on board data and vehicle data from the vehicle and transmit the received energy on board data and 5vehicle data to a predictor system that comprises the predictor mechanism and updater mechanism (¶0030, “ fuel usage estimations may be determined based on sensor readings taken during a trip.. sensor measurements can be correlated, an on-board diagnostics (OBD) device.. Such information, collected for multiple drivers over time, may provide a data set that may be used for predicting and/or estimating fuel usage by other drivers and/or for other trips.”).  
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the travel distance estimating apparatus as disclosed by Yasushi by incorporating the estimation and predicting of fuel use based on multiple of trips for the purpose of more accurately estimating the energy usage prior to taking trips for different vehicle road conditions.
	Regarding claim 9, Kandula teaches wherein the predictor mechanism is adapted to include a safety margin within the predicted vehicle energy requirement for the 10journey, and in which the updater acts to adjust the size of the safety margin according to the sizes of the individual errors of the historical journeys (see at least FIG. 5 and ¶0038).
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the travel distance estimating apparatus as disclosed by Yasushi by incorporating the estimation and predicting of fuel use based on multiple of trips for the purpose of more accurately estimating the energy usage prior to taking trips for different vehicle road conditions.
	Regarding claim 10, Yasushi discloses a first journey data comparator arranged to compare actual journey data for a historical journey derived from the vehicle that undertook the historical journey with predicted journey data used to create a historical prediction for the journey, and using the comparison to filter historical journey data used by the updater to update the algorithm (¶0053-0054).  
	Regarding claim 11, Kandula teaches comprising a second journey data comparator that compares, for a subsection of a route of a journey, predicted average traffic speed data for the subsection with speed limit data for the subsection, and uses the comparison to estimate a number of stop/start 20events for that subsection (FIG. 10a, ¶0048, “FIG. 10a compares the actual stops observed in an example set of trips with the inferred number of stops from a map. In the example, the vehicle is considered to be stopped if the speed from GPS is below 5 mph”, ¶0047, “FIG. 9a shows a comparison of average speed on a road segment with the posted speed limit on that road segment”).
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the travel distance estimating apparatus as disclosed by Yasushi by incorporating the estimation and predicting of fuel use based on multiple of trips for the purpose of more accurately estimating the energy usage prior to taking trips for different vehicle road conditions.
	Regarding claim 16, claim 16 is rejected using the same art and rationale used to reject claim 1.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yasushi (2013/0179,062) in view of Kandula (2016/0123752) as applied to claim 1 and further in view of Johansson (2012/0083984).

	Regarding claim 12, Yasushi does not explicitly disclose a third journey data comparator that compares, for a subsection of a route of a journey, a calculated gradient of the road in the subsection using an elevation 25change within the subsection obtained or derived from topographical journey data for that subsection, with a threshold gradient range; and assigns the subsection a different elevation change for the purposes of determining an aggregate ascent or descent total for the journey if the calculated gradient falls outside the threshold range.
	 Johansson teaches a third journey data comparator that compares, for a subsection of a route of a journey, a calculated gradient of the road in the subsection using an elevation 25change within the subsection obtained or derived from topographical journey data for that subsection, with a threshold gradient range; and assigns the subsection a different elevation change for the purposes of determining an aggregate ascent or descent total for the journey if the calculated gradient falls outside the threshold range (¶0020, “ a processor unit adapted to calculating threshold values for the gradient of segments according to one or more vehicle-specific values, which threshold values serve as boundaries for assigning segments to various categories; comparing the gradient of each segment with the threshold values and placing each segment within the horizon in a category according to the results of the comparisons”).
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the travel distance estimating apparatus as disclosed by Yasushi by incorporating the estimation and predicting of fuel use based on multiple of trips for the purpose of  Avoiding unnecessary acceleration and using the vehicle's kinetic energy makes it possible to save fuel.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yasushi (2013/0179,062) in view of Kandula (2016/0123752) as applied to claim 1 and further in view of Radetzki (2019/0114588).

	Regarding claim 13, Yasushi discloses a system (abstract, “apparatus 101”) for determining an energy requirement of a vehicle for a journey (see at least abstract, “ estimate based on a consumed emerging estimating equation, energy consumption and a  travelable distance for travel through the travel interval”), the system adapted to: 	
obtain journey data relating to the journey (FIG. 2, S201 “acquire information related to road”);  
	5obtain vehicle data associated with the vehicle (FIG. 2, S202 “acquire information related to speed of moving body”), 
	the system comprising a predictor mechanism (FIG. 1, “estimating unit”) to predict, using an energy prediction algorithm (¶0033, “energy consumption equation”), a vehicle energy requirement for the journey (¶0033, “estimating energy consumption for the moving body”) from the journey data (¶0033, “road gradient”) and vehicle 10data (¶0033, “speed and acceleration of the moving body”),
	the system comprising an updater mechanism (FIG. 1, “104, correcting unit”) configured to adjust the energy prediction algorithm for the vehicle (¶0033, fourth information i.e. road gradient is added to the consumed energy estimating equation) by: 
	determining an error between an actual vehicle energy usage for the historical journey and a predicted energy usage derived using the energy prediction algorithm (¶0156, error between estimated fuel consumption and actual fuel consumption..”) 
, and adjusting the energy prediction algorithm to reduce the error (see at least paragraph [0084], The correcting unit 104 may compare the past travel history and the current travel state for a travel interval to correct information related to the moving body, if the past travel history and the current travel state are different from each other. The correction of the information related to the moving body by the correcting unit 104 enables the current information related to the moving body to be reflected on the consumed energy estimating equations each time the moving body travels through a travel interval or a given range. ¶0156, “estimates fuel consumption with consideration of the road gradient, i.e., the fourth information, to improve estimation accuracy.”).
	While Yasushi discloses information related to travel history however does not explicitly disclose number or journeys. Furthermore, Yasushi does not explicitly disclose determining for each of a number of historical journeys undertaken by the 15vehicle  an error, each journey of the of the number of journeys being associated with a respective error of a set of errors, determine an aggregate error from the set of errors. 
	Kandula in the same field of endeavor, determining for each of a number of journeys undertaken by the 15vehicle  an error (¶0080, “Per trip, the error in estimating and predicting fuel usage was measured”), each journey of the of the number of journeys being associated with a respective error of a set of errors (¶0080, “Per trip, the error in estimating and predicting fuel usage was measured”, ), determine an aggregate error from the set of errors (¶0087, “For each vehicle, the average error was computed over all non-overlapping contiguous traces of a given duration. The error bars 1302 show the minimum and maximum and their quartiles for estimation error values across drivers” and FIG. 13). 
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the travel distance estimating apparatus as disclosed by Yasushi by incorporating the estimation and predicting of fuel use based on multiple of trips for the purpose of more accurately estimating the energy usage prior to taking trips for different vehicle road conditions.
	Yasushi does not explicitly disclose dispatch system for selecting a vehicle from a plurality of vehicles to undertake a journey in response to receiving a journey request from a user of the system, the dispatch system comprising: a receiver to receive the journey request from the user;  5means to determine for each of the plurality of vehicles, an energy requirement for the vehicle to undertake the journey subject of the journey request; a vehicle selector that uses the determined energy requirements to select a vehicle from the plurality of vehicles to undertake the journey; and means to send a journey instruction comprising information relating the 10journey subject of the journey request, to the selected vehicle.
	Radetzki discloses a computer implemented dispatch system (¶0004, “, an apparatus, a system and a computer program that allow more energy-efficient delivery of shipments”) for selecting a vehicle from a plurality of vehicles to undertake a journey (FIG. 1a, ¶0126, “a delivery route for delivering the shipments and a vehicle configuration for a vehicle for delivering the shipments along the determined delivery route are determined”, ¶0041, “ a dispatcher and/or a remote apparatus (e.g. an apparatus for selecting and/or configuring vehicles) and/or a vehicle”) in response to receiving a journey request from a user of the system (¶157, “user interface 205, which is configured .. for capturing information input by a user (e.g. the shipment delivery information), the dispatch system comprising: a receiver (FIG. 3, “input/output module”) to receive the journey request from the user (¶0124, “ information for multiple shipments to be delivered is obtained, wherein the shipment delivery information represents, at least for each of the shipments, a detail pertaining to the delivery position for the delivery of the respective shipment.”, ¶0142 “delivery control information is provided for retrieval by a user ”);  5means to determine for each of the plurality of vehicles, an energy requirement for the vehicle to undertake the journey subject of the journey request (¶0057, “determining whether the expected energy requirement for the delivery of the shipments along the possible delivery route”); a vehicle selector (¶0142, “apparatus”) that uses the determined energy requirements to select a vehicle from the plurality of vehicles to undertake the journey (0142, “selecting and/or configuring vehicles) and/or a vehicle and/or is sent to a user and/or a remote apparatus and/or a vehicle”); and means to send a journey instruction comprising information relating the 10journey subject of the journey request, to the selected vehicle (FIG. 1a, step 104, “provide delivery information in order to cause delivery of the shipments along the determined delivery route by a vehicle..”); and wherein the means to determine for each of the plurality of vehicles.
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the travel distance estimating apparatus as disclosed by Yasushi by incorporating the dispatch system for the purpose of improving the methods for route planning a system that allow more energy-efficient delivery of shipments.
	Regarding claim 14,  Radetzki further discloses wherein the journey instruction is received by a dispatch terminal of the selected vehicle and that the dispatch terminal in response to receiving the journey instruction displays information relating to the journey subject of the journey request on a display within the vehicle (¶0157, “user interface 205, which is configured for outputting information (e.g. the delivery control information) to a user and/or for capturing information input by a user (e.g. the shipment delivery information). A user interface can comprise a keyboard, a mouse, a screen, a touch sensitive screen, a loudspeaker and/or a microphone, for example.”). 
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the travel distance estimating apparatus as disclosed by Yasushi by incorporating the dispatch system for the purpose of improving the methods for route planning a system that allow more energy-efficient delivery of shipments.
	Regarding claim 2015, Radetzki discloses wherein the selected vehicle is an autonomous vehicle that comprises a vehicle controller that drives the vehicle, and in which the instruction is used by the controller to drive the vehicle away from its present location to undertake the journey (¶0025, “A vehicle making such a delivery of shipments is, by way of example, an appropriately configured autonomous and/or semiautonomous land vehicle”).
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the travel distance estimating apparatus as disclosed by Yasushi by incorporating the dispatch system for the purpose of improving the methods for route planning a system that allow more energy-efficient delivery of shipments.

Conclusion






The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yu (9,121,722) discloses A vehicle includes an electric machine configured to propel the vehicle using battery power. The vehicle also includes a controller programmed to operate the electric machine along a predetermined route based on a superposition of a plurality of partitionings of the route. Each of the partitionings is based on a different force characteristic associated with the route and defines at least one segment transition, where each segment transitions defines an end of a previous segment and a beginning of a subsequent segment.
Below are other prior arts not relied upon is considered pertinent to applicant's disclosure:
Ricci (2017/0136889) see abstract.
Krafzig 		9,002,551
	Baglino 		20170030728 A1		

	Stankoulov	20160153796

	Preece		20150134174 A1

	DICKINSON	20120029779 A1


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDHWAN K MAWARI whose telephone number is (571)270-1535. The examiner can normally be reached mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on 571-272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REDHWAN K MAWARI/Primary Examiner, Art Unit 3667